DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Amendment filed on October 11, 2021, claims 1-18 are pending.

Allowable Subject Matter
Claims 1-18 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:  None of the prior art of record whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the flexible display as a whole, specifically, a flexible panel comprising a display section, a bonding section, and a bending section between the display section and the bonding section; and a backplane disposed on the flexible panel; wherein the bonding section is connected to the backplane through a bonding layer in response to the bending section being bent and the bonding section reaching a back side of the backplane, and the bonding layer comprises at least three layers of adhesive layers, and a protective layer is fixedly disposed on the back side of the backplane, and an enhancement layer covering the bending section is disposed on the flexible panel; and wherein the bonding layer comprises a first adhesive layer, a second adhesive layer, and a third adhesive layer which are disposed layer by layer, and the first adhesive layer is misaligned with the third adhesive layer (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Han et al (US Pub. No. 2019/0067606 A1) discloses the adhesive and flexible display having the same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOE H CHENG/
Primary Examiner
Art Unit 2626